PER CURIAM.
This is an appeal from a summary denial of a rule 3.850 motion without attachment of portions of the record conclusively showing that appellant is not entitled to relief. We reverse and remand with direction to attach same or conduct an evidentiary hearing.
We find appellant’s contention as to the absence of a request for psychological examination to be meritless.
His remaining ground is the basis for our reversal; namely, his position that his trial defense counsel advised him that the five-year term in this case would be served concurrently with the sentence in his Bay County case, and that absent that advice, appellant would not have pled guilty.
The trial court here reasoned that appellant should file any motion for relief in the Bay County case since it was the judge in that case who sentenced appellant to a prison term to be served consecutively to the sentence imposed in Palm Beach County. However, if appellant’s attorney in the Palm Beach case did assure appellant that the two sentences would be served concurrently, and appellant relied on that advice and would not have pled guilty in the Palm Beach case but for that advice, as he alleges, then it is the present case in which appellant should seek relief, as he has done.
GLICKSTEIN, C.J., and GUNTHER and POLEN, JJ., concur.